Citation Nr: 0833165	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  96-43 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for chronic residuals of 
polyarticular septic arthritis. 

2. Entitlement to service connection for depression, to 
include as secondary to polyarticular septic arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The veteran had active duty service from January 1981 to 
January 1984 and March 1986 to August 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1994 and August 1999 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This matter was last before the Board in a March 2006 remand 
to associate outstanding Social Security Administration (SSA) 
records. Such development has been completed and the case is 
ready for appellate review. 

The Board notes that the January 2000 letter from A.K., M.D. 
contains a diagnosis of chronic pain syndrome.  This is a 
different diagnosis than what has previously been 
adjudicated.  The Board finds that this raises the claim of 
entitlement to service connection for chronic pain syndrome, 
and refers this matter to the RO for action. 

The issue of entitlement to service connection for depression 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the veteran if 
further action is required.


FINDINGS OF FACT

1.  The veteran does not experience chronic residuals of 
polyarticular septic arthritis.

2.  The veteran's current osteoarthritis of the cervical 
spine and right knee are not related to the septic arthritis 
for which the veteran was treated during service. 

3.  The veteran's current complaints of multiple joint pains 
are not related to the septic arthritis for which the veteran 
was treated in service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
chronic residuals of polyarticular septic arthritis are not 
met.  38 U.S.C.A. § 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and the duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and her representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in March 2001 and 
November 2004.  These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the veteran about the information and evidence he 
was expected to provide.  Of note, 38 C.F.R. § 3.159 has been 
revised in part recently.  These revisions are effective as 
of May 30, 2008.  73 Fed. Reg. 23,353-23,356 (April 30, 
2008).  The final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim. 

The veteran has not been advised of how VA assigns disability 
ratings and effective dates and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, the 
denial of the claims in the instant decision renders the 
issues of disability ratings and effective dates moot.  As 
such, the Board finds this notification error non-
prejudicial.  See Sanders v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records are associated with the claims file.  SSA 
disability records and private medical records are also 
associated with the claims file.  Additionally, the veteran 
was afforded a VA examination in connection with her claims.  
The veteran and her representative have not made the RO or 
the Board aware of any outstanding evidence that needs to be 
obtained in order to fairly decide her claims.  As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.

Analyses

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

If arthritis becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of arthritis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra. (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  Savage v. Gober, 10 Vet. App. 488, 494-95 (1997); 
38 C.F.R. § 3.303(b).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran's service medical records, dated September 1986, 
show that the veteran was hospitalized for polyarticular 
septic arthritis.  The hospitalization occurred after she 
reported stiffness in her neck and fever.  During the course 
of her treatment, her right knee was aspirated to relieve her 
symptoms.  After a joint examination and consideration of her 
fever, a physician diagnosed polyarticular septic arthritis, 
most likely due to a staph infection.  She was treated with 
medication.  Three days later, her arthritis completely 
resolved.  A subsequent service medical record, dated January 
1987, reflects that the veteran complained again of the body 
aches and fever that resulted in her September 1986 
hospitalization.  Treatment notes show that a viral infection 
was suspected.  Lastly, the June 1988 Report of Medical 
History obtained at the veteran's separation shows that she 
answered "yes" to a history of swollen or painful joints.  
However, veteran's separation examination report, also dated 
June 1988, shows that she was clinically evaluated and was 
not noted to have any current joint problems. 

Private medical records from August 1994 show that the 
veteran received anti-inflammatory injections for post 
thoralumbar scoliosis.  Also, the veteran underwent private 
medical treatment for depression in February 1994.  

An SSA disability determination, dated January 1995, showed 
that the veteran was considered disabled by medical evidence 
showing the following conditions: chronic pain syndrome, post 
splenectomy, hypothyrodism, peptic ulcer disease, fibrositis, 
degenerative joint disease of the spine, and major 
depression.  

Private medical records from November 1999 reflect that the 
veteran was again diagnosed with septic arthritis.  Although 
the veteran reported her health as "good," she did state 
that she experienced increasing symptoms in her neck and both 
arms since 1986.  Upon examination, she was found to have 
poor unsupported posture, decreased lumbar lordosis, and 
increased thoracic kyphosis.  The examiner also found major 
loss of cervical extension, moderate to major loss of flexion 
and retraction, moderate loss of right and left side bending 
and rotation.   

More recently, the veteran submitted a January 2000 letter 
from A.K., MD.  He reported that in August 1998 the veteran 
developed polyarticular disease where she had septic 
arthritis of the knee and cervical spine. Since that time, 
she developed chronic pain syndrome.  He also noted that the 
onset of the illness was temporally related to active 
service.  

The veteran underwent an April 2001 VA examination for her 
complaints of pain.  At the examination, the veteran related 
that her current disability began during the September 1986 
hospitalization for polyarticular septic arthritis.  
Currently, she reported experiencing constant pain on a daily 
basis all over her body.  Upon physical examination, all her 
joints were found to have a full range of motion without 
limitation such as swelling.  The examiner found her hips, 
knees, and ankles to be nontender.  He diagnosed total body 
pain of an unknown etiology and noted that the veteran's 
complaints of pain were not substantiated by physical 
findings. 

Next, there is a May 2004 VA examination report addressing 
the veteran's complaints of total body pain.  Upon physical 
examination, swelling and effusion were not present in either 
knee.  The veteran had a normal range of motion in her knees.  
She was diagnosed with synovitis and sickle cell anemia.  The 
examiner would not comment on whether the veteran currently 
had residuals of polyarticular septic arthritis since this 
diagnosis was made 14 years ago.  

Lastly, the veteran underwent a January 2005 VA examination 
for her spine.  At that time, the veteran stated she still 
experienced pain all over her body.  She reported that she 
could walk without limitation.  The examiner noted that the 
veteran walked into the room without any noticeable 
abnormality such as an antalgic gait.  Upon physical 
examination, all of the veteran's joints were found to have a 
normal range of motion without any synovitis or swelling.  X-
rays revealed dextroconvex curvature of the cervical spine 
and in the right knee, mild narrowing of the medial 
compartment.  The examiner diagnosed moderate osteoarthritis 
of the cervical spine and mild osteoarthritis of the right 
knee.  He commented that these two arthritic conditions have 
no relation to her episode of septic arthritis during active 
duty service.  Additionally, the examiner stated that he 
could not find any other precipitating cause of her pain from 
her service medical records.  

A May 2005 VA opinion reflects another physician's review of 
the claims file, including the January 2005 VA examination 
report.  The examiner concluded that the veteran did not have 
sickle cell anemia since it is congenital disorder that would 
manifest during the veteran's childhood.  He did note that 
the veteran has a history of iron deficiency, which is 
unrelated to sickle cell anemia.  Since sickle cell anemia is 
not present, the physician determined that no hematology 
referral was necessary.  The examiner also stated the current 
arthritic conditions noted in the January 2005 VA examination 
report are not related to her episode of septic arthritis.  
Finally, the examiner concurred with the findings in the 
January 2005 VA examination report that there is no other 
documented condition during the veteran's active duty service 
that could be etiologically related to the veteran's current 
complaints of pain.    

The Board notes that the veteran submitted a September 2005 
statement, along with pertinent medical records.  In this 
statement, she asserts that the examiner conducting the 
January 2005 VA examination did not properly examine her.  
Although the veteran may competently report her symptoms, it 
is well-established that laypersons, such as the veteran, are 
not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and her opinion is 
entitled to no weight.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Regarding the veteran's assertion that the physician 
examining her was biased or incompetent, the VA examination 
report reflects thorough review of the claims file and 
explanation for the findings.  The record reflects that the 
veteran received a competent and thorough examination.  

It has been held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993). Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. 444, 448-9 (2000). 

A proffered medical opinion should be viewed in its full 
context, and not characterized solely by the medical 
professional's choice of words.  Lee v. Brown, 10 Vet. App. 
336, 339 (1997).  Examination of the exact language used by 
the medical care provider is not, in and of itself, 
necessarily determinative in this regard.  Id.  Instead, 
inquiry must be made into the nature of the expressed 
opinion, the clinical data used to formulate the opinion, its 
rationale, or any other factors that would give it substance.  
Bloom v. West, 12 Vet. App. 185 (1999).  

In reaching this decision, the Board notes that the January 
2005 VA examiner opined that the veteran's arthritis of the 
cervical spine and right knee are not related to the septic 
arthritis for which she was treated during service.  
Moreover, the May 2005 VA examiner also opined that the 
veteran's current joint pain is not related to active 
service.  Therefore, the Board finds that the veteran's 
current joint pains are not related to active service.  

More specifically, the Board finds that the medical evidence 
does not show that the veteran currently experiences chronic 
residuals of polyarticular septic arthritis.  A January 2000 
medical opinion by A.K., MD relates her present septic 
arthritis diagnosis to the veteran's active service.  
Nevertheless, three subsequent medical records, each recorded 
by a different physician, state the veteran does not have 
residuals of polyarticular septic arthritis.  In all three 
examination reports, the physical findings did not show any 
limitation of motion in any of the veteran's joints, or any 
other objective manifestations (i.e. swelling, tenderness) 
that would support the veteran's complaints of constant 
chronic pain all over her body.  Since multiple medical 
reports made more recently than the last diagnosis of 
polyarticular septic arthritis did not find the veteran to 
currently have this condition, the Board finds that A.K., 
MD's opinion is not probative of the veteran's current 
medical condition.  As such, the Board finds that the medical 
evidence shows that the veteran does not experience residuals 
of polyarticular septic arthritis.  Since the competent 
medical evidence of record does not reflect a current 
disability, the claim must be denied.  Caluza v. Brown, 7 
Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 
(1992). 


ORDER

Service connection for chronic residuals of polyarticular 
septic arthritis is denied. 


REMAND

The record reflects that the March 2004 Board remand 
requested that the veteran be afforded a VA psychiatric 
examination.  The examiner was to express an opinion as to 
whether or not the veteran's depression was related to 
chronic residuals of polyarticular septic arthritis.  This 
was accomplished in a May 2004 examination.  However, the 
March 2004 remand further requested that the examiner express 
an opinion as to whether or not the veteran's depression was 
"related to her military service..."  Such an opinion is not 
contained in the May 2004 examination report.  Furthermore, 
the examiner did not comment on the veteran's reports of a 
history of depression or excessive worry on the Report of 
Medical History obtained upon separation in June 1988.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Therefore, the Board finds that the veteran should be 
scheduled for an additional VA examination in order to obtain 
the requested opinion.  This matter is REMANDED to the RO via 
the AMC for the following development: 

1.  The veteran should be afforded a VA 
psychiatric examination to the etiology 
of her depression.  All indicated tests 
and studies should be conducted.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The examiner's attention is 
directed to the June 1988 Report of 
Medical History in which the veteran 
relates a history of depression or 
excessive worry.  After the completion of 
the examination and review of the claims 
folder, the examiner should express the 
following opinion: 1) Is it as likely as 
not that the veteran's current depression 
was incurred due to active service.  The 
reasons and bases for this opinion should 
be noted, and the examiner should comment 
on the June 1988 Report of Medical 
History. 
NOTE: in the event that the veteran fails 
to report for the scheduled examination, 
the claims folder should still be 
forwarded to a VA psychiatrist, who 
should be requested to review the claims 
folder and express the requested opinion. 

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007). 




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


